 In the Matterof CONSOLIDATEDLAUNDRIESCORPORATIONandWASH-ABLE CLOTHING, SPORTSWEAR & NovELTY WORKERS, LOCAL169 OFTHE AMALGAMATED CLOTHING WORKERS OFAMERICACase No. R-2750AMENDMENT TO DIRECTION OF ELECTIONSeptember 6, 1941On August 19, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitledmatter.'The Board, having been advised by LocalUnion No. 284, International Laundry Workers Union, A. F. of L.,that it does not desire to appear on the ballot, hereby amends itsDirection of Election by striking therefrom the words "whether theydesire to be represented by Washable Clothing, Sportswear & NoveltyWorkers, Local 169 of the Amalgamated Clothing Workers of Amer-ica, or by Local Union No. 284, International Laundry WorkersUnion, A. F. of L., for the purposes of collective bargaining, or byneither" and substituting therefor the words "whether or not theydesire to be represented by Washable Clothing, Sportswear & Nov-eltyWorkers, Local 169 of the Amalgamated Clothing Workers ofAmerica, for the purposes of collective bargaining.".35 N. L. R. B., No. 50[SAME TITLE]CERTIFICATION OF REPRESENTATIVESSeptember 30, 1941On August 19, 1941, the National Labor Relations Board issueda Decision and Direction of Election in the above-entitled proceed-ings.'On September 6, 1941, it issued an Amendment to Direction ofElection.Pursuant to the Direction of Election as amended, anelection by secret ballot was conducted on September 12, 1941, underthe direction and supervision of the Regional Director for the SecondRegion (New York City). On September 15, 1941, the RegionalDirector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, issuedand duly served upon the parties an Election Report.No objectionsto the conduct of the ballot or the Election Report have been filedby any of the parties.34 N. L.R. B. 476.248 CONSOLIDATED LAUNDRIES CORPORATION249As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote______________________________50Total number of ballots cast_______________________________-48Total number of votes in favor of Local 169, AmalgamatedClothing Workers of America, C. I. 0____________________42Total number of votes against afore-named union -----------6Total number of blank votes_______________________________0Total number of void ballots_______________________________0Total number of challenged votes__________________________0By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIED that Washable Clothing, Sportswear & Nov-eltyWorkers, Local 169, of the Amalgamated Clothing Workers ofAmerica, has been designated and selected by a majority of the cutters,markers, spreaders, trimmers, shippers, floor girls, shipping clerks,and all other productive employees in the manufacturing departmentof the Lackawanna Linen Supply Divisions of Consolidated LaundriesCorporation as their representative for the purposes of collective bar-gaining, and that, pursuant to Section 9 (a) of the, Act, WashableClothing, Sportswear & Novelty Workers, Local 169, of the Amal-gamated Clothing Workers of America is the exclusive representativeof all such employees for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, and otherconditions of employment.35 N. L. R. B., No. 50a.